WARREN, J.
Defendant appeals his conviction for unlawful delivery of a controlled substance. ORS 475.992.1 He contends that the trial court erred in instructing the jury that proof of the unlawful delivery of a controlled substance is prima facie evidence of knowledge of the character of the substance delivered. The issue is whether the challenged instruction impermissibly relieved the state of its burden of proof on the question of defendant’s knowledge of the nature of the substance he admittedly delivered.
Defendant assisted another man in taking boxes of marijuana from a truck and placing them in the vehicle of an undercover police officer. At trial, defendant contended that he did not know the contents of the boxes.
The trial court instructed the jury:
“* * * [T]he burden of proof is entirely upon the State of Oregon. It is not incumbent upon the defendant to prove or disprove any of the charges against him.
(($c * * * *
“The elements of the crime are * * * [that] the defendant, Rodney Joel Rainey, or his accomplice or accomplices did unlawfully and knowingly deliver a controlled substance in Schedule 1, to-wit: Marijuana for a consideration. This conduct must be knowing.
“Knowing, when used with respect to conduct or to a circumstance described by a statute defining offense, means that a person acts with an awareness that his conduct is of a nature so described or that a circumstance so described exists.
“There must have been delivery. Deliver or delivery means the actual or attempted transfer from one person to another of a controlled substance. Proof of unlawful delivery of a controlled substance is prima facie evidence of knowledge of its character.
*305“The term prima facie evidence means evidence good and sufficient on its face, such evidence as in the judgment of the law is sufficient to establish a given fact and which if not rebutted or contradicted will remain sufficient.”
Defendant relies on State v. Offord, 14 Or App 195, 512 P2d 1375 (1973). In Offord, as here, the only disputed issue was knowledge. We held that an instruction that “prima facie evidence is a fact or facts presumed to be true unless disproved by some evidence to the contrary” was error. 14 Or App at 202. We so held there, because the instruction required the jury to take a presumed fact as true unless rebutted. That is, under the instruction, the jury would be required to find the defendant guilty of knowingly possessing a controlled substance unless he produced evidence to the contrary, thus undermining defendant’s right to produce no evidence and yet be presumed innocent throughout the trial. 14 Or App at 200. In Offord we approved language from State v. Palmer, 2 Wash App 863, 471 P2d 118 (1970), to the effect that the presumed fact and the presumption of innocence must both be considered by the jury and that the jury may reject the presumed fact in favor of the presumption of innocence.2
In State v. Offord, supra, however, we also said:
“* * * [I]f the [instruction] merely states a rule that the jury may infer guilty knowledge from the fact of possession, the [instruction] is valid because there is a rational connection between possessing something and having knowledge of the nature of the thing possessed. [Citations omitted.]” 14 Or App at 201. (Emphasis added.)
The underscored statement supports the state’s position in this case but is incorrect in its broad sense; it is correct only when related to the circumstances of the possession or, in this case, the delivery of the controlled substance.
For an instruction regarding an inference to be consistent with due process, there must be a rational connection between the fact permitted to be inferred and the fact proved. Leary v. United States, 395 US 6, 89 S Ct 1532, *30623 L Ed 2d 57 (1969). As we explained in State v. Neel, 8 Or App 142, 149, 493 P2d 740 (1972):
“We are aware that seldom can direct evidence be produced that the accused had actual knowledge of a given fact. However, knowledge may be inferred from circumstances, and a jury can be so instructed.”
Thus, in State v. Asher, 24 Or App 491, 546 P2d 762 (1976), the defendant denied he knew the drug in his possession and for which he was charged with criminal activity in drugs was POP, a dangerous drug. The state was permitted to prove the defendant’s admitted simultaneous possession of marijuana concealed on his person as circumstantial evidence tending to support an inference that he had knowledge that the POP was an illegal drug. From the proven facts in Asher, it was rational to infer that the defendant was aware of the identity of the POP. Unless, however, his possession of the drug was considered with reference to the surrounding circumstances, no such rational connection could be made. For example, the instruction given in this case would permit the conviction of a postman for delivery of a controlled substance under circumstances showing only that he or she in the ordinary course of business delivered a package to a residence.
In State v. Stilling, 285 Or 295, 299, 590 P2d 1223 (1979), the Supreme Court said:
“* * * An inference instruction advises the jury as to how it may make its decision on intent, and in particular may serve to inform the jury that such an inference is to be based on the surrounding circumstances rather than just any unlawful act which is part of the offense.”
The court continued, quoting from Colson v. Cupp, 449 F2d 730 (9th Cir 1971):
“ * * When the [unlawfulness of an act depends upon the guilty intent with which the act was done, it is patently wrong to tell a jury that it can infer the requisite intent simply from proof that a defendant did the act. * * *’ ” 285 Or at 299.
Here, knowing delivery of a controlled substance is an essential element of the crime. The court’s instruction that permitted that element to be proven from evidence of delivery alone, which defendant admitted, without *307reference to the circumstances under which the parcel was possessed or delivered, was error. There is no rational connection between the bare fact of delivery and knowledge of the contents of the parcel delivered. The instruction permitted the state to satisfy its burden of proof on a critical element of the crime by proof of a fact, admitted by defendant, having no rational connection to the fact inferred.3
Reversed and remanded for a new trial.

 ORS 475.992 provides, in part:
“(1) Except as authorized by ORS 475.005 to 475.285 and 475.991 to 475.995, it is unlawful for any person to manufacture or deliver a controlled substance. Any person who violates this subsection with respect to:
“(a) A controlled substance in Schedule I, is guilty of a Class A felony.
<<$ ífc j)í JJ


 When a jury may accept or reject a fact “presumed” from facts proved without the necessity of contrary evidence as to the “presumed fact,” it is more correct to refer to the fact permitted but not required to be found as an “inference.”


 When the contraband nature of the substance can be determined from its appearance, the manner in which it is possessed or packaged, the jury may infer knowledge. Under such circumstances, the underscored language in State v. Offord, 14 Or App 195, 512 P2d 1375 (1973), is correct. When, however, no circumstance exists other than mere delivery or possession, it is illogical to infer knowledge. Accordingly, although the underscored statement quoted from Offord is not strictly incorrect, a jury instruction concerning an inference of knowledge derived from possession or delivery should refer, at least generally, to the circumstance surrounding the act of delivery or possession.